Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 11/7/2022.
2. 	Claims 1-15 and 18-22 are pending in the case. 
3.	Claims 16 and 17 are cancelled. 
4.	Claims 1, 12 and 18 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 8/3/2022, applicant has amended the following:
a) Claims 1, 3, 12,18  and 19


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-14, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (hereinafter “Smith”), U.S. Published Application No. 20120194502 in view of Lawson et al. (hereinafter “Lawson”), U.S. Published Application No. 20130212160.
Claim 1:
Smith teaches A non-transitory, tangible, computer readable medium comprising instructions that, when executed by a processor, causes the processor to perform actions comprising: (e.g., memory comprising instructions executed by a processor to perform action as shown in Figure 17 par. 29; One or more components can reside within a process and/or thread of execution, and a component can be localized on one computer and/or distributed between two or more computers. Also, components as described herein can execute from various computer readable storage media having various data structures stored thereon. Par. 108; In this regard, it will also be recognized that the disclosed subject matter includes a system as well as a computer-readable medium having computer-executable instructions for performing the acts and/or events of the various methods of the disclosed subject matter. Par. 111; For example, computer readable media can include but are not limited to magnetic storage devices (e.g., hard disk, floppy disk, magnetic strips . . . ), optical disks [e.g., compact disk (CD), digital versatile disk (DVD) . . . ], smart cards, and flash memory devices (e.g., card, stick, key drive . . . ). )

displaying a first graphical user interface (GUI) comprising a first listing of a first plurality of objects within a project library, (e.g., displaying a client catalog interface comprising a subset of edge definitions (i.e., project library) or displaying a HMI application  interface composing imported edge definitions (a project library) par. 68; Retrieval component 728 can then pass the identified subset to the interface component 720, which can return the retrieved EDGE definitions 716 to the catalog client 708 for selection by the HMI developer. The HMI developer can select a desired EDGE definition 710 from the returned subset, and import the selected EDGE definition into the HMI development platform 706 for use in an HMI project. Par. 69; Interface component 720 returns this information to the catalog client 708, which can render the available categories associated with the selected industry and, optionally, a list of EDGE definitions associated with all categories and sub-categories depending from the selected industry. Par. 75; one or more selected EDGE definitions 810 from the subset can be imported into HMI application 806 and used to visualize the control data structure read from the control program.)

wherein each object of the first plurality of objects is representative of a respective industrial automation device of a first plurality of industrial automation devices, (e.g., each edge definition represent a respective industrial automation device or equipment par. 36; graphical icons representing of field devices or equipment that alter their appearance to convey a current state of the devices, or other such elements. par. 37; For example, a valve control graphic can include both an OPEN pushbutton portion linked to a start bit in control program 128, and a state color animation linked to a corresponding "valve open" state register in the control program. Par. 39; One or more aspects of the present disclosure mitigate these inefficiencies by providing a means for externally defined graphical element (EDGE) definitions to be easily shared between end users independently of an HMI software product's release cycle. An EDGE definition can comprise new or modified graphic elements created by end users or other designers not necessarily affiliated with the manufacturer of the HMI software product (thus, externally defined).  par. 60; The Equipment classifications can be reserved for graphic elements that represent controlled or monitored devices or equipment, such as valves, pumps, motors, drives, hoppers, thermostats, and the like.)
wherein each of the first plurality of objects within the project library may be selected and added to an industrial automation project  in an integrated design environment for designing an industrial automation system, wherein the industrial automation project is representative of the industrial automation system; ( e.g., import the Edge definitions into a HMI development environment (i.e., industrial project representative of an industrial automation system) Also, the library of graphical icons may represent the field devices or equipment of an integrated automation system. (i.e., designing an industrial automation system of controlled devices) par. 4; A typical HMI application comprises one or more display interface screens having a number of graphic elements, such as animated device or equipment graphics,  par. 36; graphical icons representing of field devices or equipment that alter their appearance to convey a current state of the devices, or other such elements. par. 39; Advantageously, EDGE definitions can embody end users' expert knowledge of their own--often highly specialized and domain-specific--automation systems. Par. 40; As discussed above, an EDGE definition is a graphic element that can be imported into an HMI development or runtime environment and embedded within an HMI display screen to serve as static or dynamic content for the screen.  Par. 41; type of graphic required (e.g., equipment graphic  Par. 60; The Equipment classifications can be reserved for graphic elements that represent controlled or monitored devices or equipment, such as valves, pumps, motors, drives, hoppers, thermostats, and the like. Par. 68The HMI developer can select a desired EDGE definition 710 from the returned subset, and import the selected EDGE definition into the HMI development platform 706 for use in an HMI project. )
	and wherein each object of the first plurality of objects is defined by a respective portion of computer code that specifies how the respective industrial automation device of the first plurality of industrial automation devices interacts with one or more other industrial automation devices of the first plurality of industrial automation devices; (e.g., each Edge definition is defined by computer code that specifies how the industrial devices or equipment interact with each other par. 3; The HMI also serves as an interface through which an operator can issue commands (e.g., machine start commands) or write values (e.g., setpoint values) to the controller's program to control or alter the process being automated. Par. 4; For example, a graphic element representing a valve used in a waste water treatment application may require different properties or animation characteristics than a valve used in a hydraulic power system. Par. 35; Control program 128 can comprise any conceivable type of code used to process input signals read into the controller 104 and to control output signals from the controller, including but not limited to ladder logic, sequential function charts, function block diagrams, or structured text.)

receiving a first input indicative of a command to add one or more objects to the project library from a catalog comprising a second plurality of objects, (e.g., search input commands to retrieve edge definition objects to the client catalog from Edge definition catalog par. 65; Search criteria 714 can comprise one or more keywords entered by the user via the catalog client 708. Typically, a user will submit keywords that identify one or more of an industrial domain, a type of automation application, a device or piece of equipment, an industry standard, or any other terms that can be used by the catalog to identify a desired subset of stored EDGE definitions 732. Par. 66; Moreover, one or more embodiments of the catalog client 708 can generate a subset of the search criteria based in part on a graphic element submitted to the client. Par. 67; When search criteria 714 is submitted to the catalog 704, interface component 720 receives the search criteria 714 and passes the criteria to a query component 724, which identifies a subset of stored EDGE definitions 732 satisfying the submitted criteria.  Par. 68 The HMI developer can select a desired EDGE definition 710 from the returned subset, and import the selected EDGE definition into the HMI development platform 706 for use in an HMI project. )
wherein each object of the second plurality of objects corresponds to a respective industrial automation device of a second plurality of industrial automation devices, (e.g., based on the search criteria, a second plurality of Edge definition objects corresponding to industrial automation devices or equipment can be retrieved from Edge definition catalog of Figure 8,  Par. 67; When search criteria 714 is submitted to the catalog 704, interface component 720 receives the search criteria 714 and passes the criteria to a query component 724, which identifies a subset of stored EDGE definitions 732 satisfying the submitted criteria.  Par. 68; After the subset of relevant EDGE definitions has been identified, query component 724 can instruct retrieval component 728 to retrieve the identified definitions from database 730. Retrieval component 728 can then pass the identified subset to the interface component 720, which can return the retrieved EDGE definitions 716 to the catalog client 708 for selection by the HMI developer.)

wherein the second listing of the second plurality of objects is part of the catalog, wherein the catalog is maintained by a vendor or a manufacturer of the second plurality of industrial automation devices; (e.g., Edge definition catalog is maintained by users or designers who contribute to the catalog (i.e., manufacturers) with customized Edge definitions par. 7; The EDGE catalog can act as a common repository for EDGE definition designers, who can use the catalog to publish new, modified, or extended EDGE definitions for access by HMI application designers. Par. 8; By allowing external EDGE definition developers to publish their customized graphical element definitions to a shared catalog, par. 34; As illustrated in one or more embodiments herein, a system through which HMI developers can publish and share externally defined graphic elements in a manner that facilitates user-friendly search and retrieval according to the needs of a given industrial application is desirable par. 40; EDGE developers 204 can publish their new or modified EDGE definitions according to pre-defined industry-specific categories and sub-categories supported by the catalog's storage structure.  Par. 57;  For example, metadata tag 506 can also include fields indicating that the developer wishes to charge for the use of the submitted EDGE definition. Such fields can include data specifying a desired purchase price for the EDGE definition and financial routing information instructing the catalog where to submit electronic payments received in conjunction with the download of the EDGE definition.)
wherein each object of the second plurality of objects is defined by a respective portion of computer code that specifies how the respective industrial automation device of the second plurality of industrial automation devices interacts with one or more other industrial automation devices of the second plurality of industrial automation devices; (e.g., each Edge definition object is defined by computer code that specifies how the industrial devices or equipment interact with each other par. 3; The HMI also serves as an interface through which an operator can issue commands (e.g., machine start commands) or write values (e.g., setpoint values) to the controller's program to control or alter the process being automated. Par. 4; For example, a graphic element representing a valve used in a waste water treatment application may require different properties or animation characteristics than a valve used in a hydraulic power system. Par. 35; Control program 128 can comprise any conceivable type of code used to process input signals read into the controller 104 and to control output signals from the controller, including but not limited to ladder logic, sequential function charts, function block diagrams, or structured text.)
displaying a second GUI comprising a second listing of the second plurality of objects, (e.g., a plurality of catalog clients displaying a respective listing of Edge definitions objects  par. 78; EDGE definition catalog 102 can include a subscription component 1010, which receives requests from one or more of the clients 1014.sub.1-1014.sub.N to subscribe to selected EDGE definitions. A request to subscription component 1010 can be explicitly submitted by a user via the catalog client; e.g., by browsing to a selected EDGE definition as described supra and flagging the definition for future notifications.) wherein the second listing comprises a plurality of columns corresponding to a plurality of data fields associated with the second plurality of industrial automation devices; (e.g., each metatag is converted into a data field (i.e., column for providing information for corresponding Edge definition object within Edge definition catalog  par. 50;  Metadata tag 506 can comprise a number of data fields 510 that can be used by the catalog to store, locate, and retrieve the EDGE definition. Par. 58; For example, metadata tag 506 can also include fields indicating that the developer wishes to charge for the use of the submitted EDGE definition.  )

receiving a second input indicative of a selection of the one or more objects in the second listing;   (e.g., any subsequent selection of retrieved Edge definition objects Par. 68 The HMI developer can select a desired EDGE definition 710 from the returned subset, and import the selected EDGE definition into the HMI development platform 706 for use in an HMI project. )

and updating the first GUI to include the one or more objects in the first listing. (e.g., updating catalog client with retrieved Edge definition objects Par. 66; Moreover, one or more embodiments of the catalog client 708 can generate a subset of the search criteria based in part on a graphic element submitted to the client. par. 68; Retrieval component 728 can then pass the identified subset to the interface component 720, which can return the retrieved EDGE definitions 716 to the catalog client 708 for selection by the HMI developer.)


Smith fails to expressly teach receiving a third input indicative of a command to import the one or more objects to the project library; 
However, Lawson teaches receiving a third input indicative of a command to import the one or more objects to the project library;  (e.g., import command to add objects from remote cloud storage (i.e., catalog comprising a second plurality of remote objects) to local collection of objects on client device (i.e., project library) par. 77; In such embodiments, the system allows the user to import industrial applications (or related components) into their personal cloud-based application library from other libraries (e.g., the commonly accessible library described above) par. 99; At 1308, the application provisioning system publishes the industrial application in a searchable library accessible through the cloud platform. The library catalogs the industrial application according to a searchable classification hierarchy, as described above in connection with FIGS. 4 and 5.)






In analogous art of importing industrial automation components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searchable objects of the Edge definition catalog as taught by Smith to imported to a local storage library on a client as taught by Lawson  to provide the benefit of facilitating retrieval of desired objects after purchase. 
Claim 2 depends on claim 1:
Smith/Lawson teaches wherein the respective portion of computer code corresponds to an operation of the respective industrial automation device of the first plurality of industrial automation devices, wherein the respective portion of computer code corresponding to the respective industrial automation device of the first plurality of industrial automation devices is stored in a first database associated with the project library. (e.g., code corresponding to the Edge definition object is stored in a  database associated with collection of Edge definition objects within client catalog (i.e., project library) as shown in Figure 2-4  Smith; par. 40; EDGE definition catalog 202 can comprise a database 208 for storage of EDGE definitions 210.par. 41; HMI developers 206 wishing to locate and retrieve an EDGE definition can interact with the catalog through a search client, which can support keyword-based querying of the database 208 par. 44; EDGE definitions 316 can be organized in database 314 in accordance with a hierarchy of industry-specific categories  )
 (e.g., downloading updates and configuration codes related to objects to a local storage of a client Lawson; par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. Thus, an engineer or maintenance personnel can search for and retrieve the configuration file from the application libraries 310 and apply the configuration file to the drive, mitigating the need to determine suitable parameter values through trial-and-error during testing. Par. 102; Alternatively, if it is determined that the selected industrial application is not to be run as a virtual machine at 1408, the method moves to step 1410, where the selected industrial application is delivered to the client device for local usage.)

Claim 3 depends on claim 2:
Smith/Lawson teaches wherein the actions comprise: retrieving the respective portion of computer code corresponding to the respective industrial automation device of the second plurality of industrial automation devices from a second database, wherein the second database is maintained by the vendor or the manufacturer of the second plurality of industrial automation devices; (e.g., retrieving code corresponding to the Edge definition object from a database 314 maintained by users who published to the Edge definition catalog (i.e., vendor or manufacturers) see Figure 13; maintain database of edge definitions Smith; par. 40; EDGE definition catalog 202 can comprise a database 208 for storage of EDGE definitions 210.par. 41; HMI developers 206 wishing to locate and retrieve an EDGE definition can interact with the catalog through a search client, which can support keyword-based querying of the database 208 par. 44; EDGE definitions 316 can be organized in database 314 in accordance with a hierarchy of industry-specific categories  )
 (e.g., objects corresponding to industrial automation components of equipment type (i.e., industrial automation devices)  are published to a remote cloud based storage by a developer (i.e., second remote database maintained by a vendor or manufacturer) Lawson; par. 6; In some embodiments, this metadata can specify a particular industry, control system type, device, equipment type, or vendor to which the submitted application relates. par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 86; Accordingly, based on the presence of these control data structures in the automation application 1014, the search criteria generation component 1004 can generate search criteria 1008 including the name of the vendor of the servo motor, keywords relating to servo control or motion control in general, or other such criteria. Par. 95; The industrial application provisioning system of this disclosure provides a means for developers to share their industry- and application-specific industrial applications with other users over a cloud platform, allowing users and application developers to easily leverage the experience and expertise of other developers.)

and storing the respective portion of computer code corresponding to the respective industrial automation device of the second plurality of industrial automation devices in the first database associated with the project library.(e.g., storing retrieved Edge definitions by the client catalog in the disk storage of the client device of Figure 17 Smith; par. 102; Operating system 1728, which can be stored on disk storage 1724, acts to control and allocate resources of the computer system 1712. System applications 1730 take advantage of the management of resources by operating system 1728 through program modules 1732 and program data 1734 stored either in system memory 1716 or on disk storage 1724.)  (e.g., downloading updates and configuration codes related to objects to a local storage of a client (i.e., storing in the first database of client device) Lawson; par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. Thus, an engineer or maintenance personnel can search for and retrieve the configuration file from the application libraries 310 and apply the configuration file to the drive, mitigating the need to determine suitable parameter values through trial-and-error during testing. Par. 102; Alternatively, if it is determined that the selected industrial application is not to be run as a virtual machine at 1408, the method moves to step 1410, where the selected industrial application is delivered to the client device for local usage.)
Claim 4 depends on claim 2:
Smith/Lawson teaches wherein the respective portion of computer code corresponding to the respective industrial automation device of the first plurality of industrial automation devices is editable to customize the operation of the respective industrial automation device to the industrial automation project. (e.g., customizing the code corresponding to the Edge definition object to customize control linkages associated with operation of the object Smith; par. 38; For example, an animated valve graphic used in a process control HMI may require different visual properties or control linkages than a valve graphic used in an HMI for a hydraulic power system. Par. 39; An EDGE definition can comprise new or modified graphic elements created by end users or other designers not necessarily affiliated with the manufacturer of the HMI software product (thus, externally defined). Advantageously, EDGE definitions can embody end users' expert knowledge of their own--often highly specialized and domain-specific--automation systems. Par. 54; This field is applicable where the EDGE definition is a modification or customization of a pre-existing definition stored in the catalog, and allows revision lineages to be tracked even if a definition has been modified by multiple developers to suit different automation scenarios.)  
(e.g., downloading updates and configuration codes related to objects to a local storage of a client Examiner notes that the computer code of the updates or configuration files are editable by the publisher (i.e., developer of the code)  Lawson; par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. Thus, an engineer or maintenance personnel can search for and retrieve the configuration file from the application libraries 310 and apply the configuration file to the drive, mitigating the need to determine suitable parameter values through trial-and-error during testing. Par. 102; Alternatively, if it is determined that the selected industrial application is not to be run as a virtual machine at 1408, the method moves to step 1410, where the selected industrial application is delivered to the client device for local usage.)
Claim 5 depends on claim 1:
Smith teaches wherein the actions comprise evaluating compatibility of the one or more objects of the second plurality of objects with one or more of the first plurality of objects within the project library. (e.g., evaluating other objects that may be compatible with Edge definition objects Smith par. 56; Platform Compatibility: List of HMI development environments or software products compatible with the EDGE definition. Par. 66; Such embodiments afford a user the ability to search for EDGE definitions that are structurally or functionally similar to a submitted graphic object or EDGE definition. In such embodiments, the catalog client can parse the internal structure of the submitted graphic object to ascertain the object's structure, interconnections, inputs, outputs, visual appearance, etc., and generate search criteria based on this analysis designed to identify EDGE definitions in the catalog that are similar in function and/or appearance to the submitted graphic object. ) 
Claim 6 depends on claim 5:
Smith teaches wherein evaluating the compatibility of the one or more objects of the second plurality of objects with the one or more of the first plurality of objects within the project library comprises retrieving a historical data set associated with one or more past industrial automation projects. (e.g., searching for Edge definition object based evaluating on similarity of function (i.e., compatibility) of the submitted graphic object or Edge definition (i.e., historic data) par. 66; Such embodiments afford a user the ability to search for EDGE definitions that are structurally or functionally similar to a submitted graphic object or EDGE definition. In such embodiments, the catalog client can parse the internal structure of the submitted graphic object to ascertain the object's structure, interconnections, inputs, outputs, visual appearance, etc., and generate search criteria based on this analysis designed to identify EDGE definitions in the catalog that are similar in function and/or appearance to the submitted graphic object.)
Claim 12
Independent Claim 12 is substantially encompassed in claim 1, Examiner relies on the same rationale set forth in claim 1 to reject claim 12.
Claim 13 depends on claim 12
Claim 13 is substantially encompassed in claim 5, Examiner relies on the same rationale set forth in claim 5 to reject claim 13.
Claim 14 depends on claim 13:
Claim 14 is substantially encompassed in claim 6, Examiner relies on the same rationale set forth in claim 6 to reject claim 14.
Independent claim 18:
Claim 18 is substantially encompassed in claims 1 and 5, Examiner relies on the same rationale set forth in claims 1 and 5 to reject claim 18.
Claim 21 depends on claim 12:
Smith/Lawson teaches wherein the plurality of data fields comprises a tag data field that defines a location in the first database associated with the respective industrial automation device of the second plurality of industrial automation devices, a device type data field, a model number data field, or any combination thereof. (e.g., metadata tags converted into data fields of industrial automation devices which includes categories of the Edge definition objects (i.e., device type data field)  Smith; par. 50; Metadata tag 506 can comprise a number of data fields 510 that can be used by the catalog to store, locate, and retrieve the EDGE definition. Information in the metadata tag's data fields can be provided by the EDGE designer using tagging functionality provided by the catalog client, or can be automatically generated during development of the EDGE definition. Exemplary metadata tag 506 includes the following exemplary data fields: par. 52; The categories and sub-categories can relate to the type of industrial process in which the EDGE definition is applicable, or to a category of display object to which the EDGE definition belongs. Exemplary categories can include batch processing, material handling, motion control, vision, and die casting, while exemplary sub-categories can include equipment graphics, telemetry displays, and data entry objects.) par. 60; As can be seen in exemplary hierarchy 600, the Waste Water Equipment classification 604.sub.1 includes at least two Sub-Categories--Valves 606.sub.1 and Pumps 606.sub.2--while the Process Control Equipment classification 604.sub.3 includes at least a Motors 606.sub.5 Sub-Category.)
  (e.g., metadata tags can be used to store industrial automation component or may define a control type (i.e., device type data field) Lawson par. 52; Metadata tags 406 can comprise a number of data fields 410 that can be used by the cloud-based provisioning system to store, locate, and retrieve the industrial application 404. Par. 55; Control Type: The type of industrial control to which the application 404 relates. For example, the Control Type field can indicate whether the application 404 relates to discrete control systems or process control systems.) 

Claim 22 depends on claim 12:
Smith teaches wherein the one or more portions of computer code defines an input associated with the respective industrial automation device of the first plurality of industrial automation devices, an output associated with the respective industrial automation device of the first plurality of industrial automation devices, or a combination thereof. (e.g., searching based on code defining the input or output of Edge definition object associated with a respective industrial automation device par. 66; the catalog client can parse the internal structure of the submitted graphic object to ascertain the object's structure, interconnections, inputs, outputs, visual appearance, etc. par. 66; inherent properties of the EDGE definition itself (e.g., parameters, inputs and outputs, data types, animation types, etc.))


Claims 7-11, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith/Lawson as cited above, in view of Maquaire et al. (hereinafter “Maquaire”), U.S. Published Application No. 20150019480 A1. Claim 7 depends on claim 1:
Smith/Lawson teaches and wherein the project library comprises a plurality of selectable elements corresponding to the first plurality of objects, including a first selectable element corresponding to a first object, that when selected, causes the first GUI to display information associated with the first object. (e.g., client catalog (i.e., i.e., first GUI) displaying generated search criteria (i.e., search information) based on a selected object submitted to the client or scanning a network and visualizing a discovered device or displaying notification associated with the discovered device Smith; par. 66; Moreover, one or more embodiments of the catalog client 708 can generate a subset of the search criteria based in part on a graphic element submitted to the client. Par. 77; For example, after HMI application 802 is deployed on an automation network, acquisition component 812 can scan the network to discover devices, equipment, etc. that may require visualization on the HMI application. par. 78; A request to subscription component 1010 can be explicitly submitted by a user via the catalog client; e.g., by browsing to a selected EDGE definition as described supra and flagging the definition for future notifications.) 
(e.g., local project library on client device comprises selectable meta tags corresponding to objects that when selected display metadata values associated with the object Lawson; Figure 4; selectable metadata tags corresponding to application objects  par. 52; Submission 402 can also include one or more metadata tags 406 containing information about the industrial application 404 being submitted. Metadata tags 406 can comprise a number of data fields 410 that can be used by the cloud-based provisioning system to store, locate, and retrieve the industrial application 404. Par. 53;  Using this publishing interface, the developer can set values for the metadata tags' data fields using tagging functionality provided by the publishing interface.  par. 70; Publishing client 606 can include functionality that allows a developer to associated metadata with the industrial application that can subsequently be used by the provisioning system 608 to classify the industrial application within an industry-specific storage hierarchy, as discussed above in connection with FIGS. 4 and 5.) 

Smith/Lawson fails to expressly teach wherein the first GUI comprises a plurality of tabs corresponding to a plurality of respective libraries, including a first tab that, when selected, causes the first GUI to display the project library. 

However, Maquaire teaches wherein the first GUI comprises a plurality of tabs corresponding to a plurality of respective libraries, including a first tab that, when selected, causes the first GUI to display the project library. (e.g., a plurality of tabs shown in Figure 34 corresponding to respective collection of objects (i.e., libraries) Examiner notes “Personal library” tab causes the first GUI to display the project library)

    PNG
    media_image1.png
    546
    912
    media_image1.png
    Greyscale



In the same field of endeavor, namely, selection of interfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the local and remote interfaces of objects as taught by Smith/Lawson to include identifiable tabs as taught by Maquaire with a reasonable expectation of success, to yield predictable and expected results (e.g., controlling selection of interface). One of ordinary skill would be motivated to combine the references to provide the benefit of designing a user friendly GUI that easily allows the different categories or sub-categories of objects to be selected by a user. 
Claim 8 depends on claim 7:
As noted above, Smith/Lawson/Maquaire teaches wherein the plurality of tabs comprises a second tab that, when selected, causes the first GUI to display a service provider library populated with a third plurality of objects. (see Maquaire’s Figure 34 e.g., “Files shared with me” tab or “Files in my group” tab) 

Claim 9 depends on claim 8:
Smith/Lawson teaches wherein the service provider library is a private library with limited access generated by a service provider for an enterprise associated with the industrial automation system, wherein access to the service provider library is limited to accounts associated with the enterprise associated with the industrial automation system or the service provider. (e.g., limiting access to catalog based on  subscribers and a virtual private network Smith; par. 43; a limited-access local network such as an office or plant network, par. 78; One or more embodiments of the subject innovation can also allow users to subscribe to receive notifications of updates or revisions to selected EDGE definitions in the catalog, as illustrated in FIG. 10. par. 78; EDGE definition catalog 102 can include a subscription component 1010, which receives requests from one or more of the clients 1014.sub.1-1014.sub.N to subscribe to selected EDGE definitions par. 97; virtual private network (VPN)) 
 (e.g., service provider library providing private access to subscribers or a private cloud operated internally by an industrial enterprise Lawson; par. 34; In some scenarios, cloud platform 102 can be provided by a cloud provider as a platform-as-a-service (PaaS), and the industrial application provisioning system 104 can reside and execute on the cloud platform 102 as a cloud-based service. In some such configurations, access to the cloud platform 102 and the provisioning system 104 can be provided to customers as a subscription service by an owner of the provisioning system 104. Alternatively, cloud platform 102 can be a private cloud operated internally by an industrial enterprise. An exemplary private cloud can comprise a set of servers hosting the industrial application provisioning system 104 and residing on a corporate network protected by a firewall.)
 Claim 10 depends on claim 8:
Smith/Lawson teaches wherein the service provider library is a publicly accessible library. (e.g., publicly accessible network providing access to catalog of Edge definitions Smith par. 43; In one or more embodiments, EDGE definition catalog 302 can reside on a common network 322. Network 322 can be a publicly accessible network such as the Internet)   (e.g., public cloud accessible catalog library par. 34; Cloud platform 102 can be a public cloud accessible via the Internet by devices having Internet connectivity and appropriate authorizations to utilize the industrial application provisioning system 104.)
Claim 11 depends on claim 1:
Smith/Lawson fails to expressly teach wherein the actions comprise: receiving a fourth input selecting an object of the first plurality of objects within the project library; and generating a third GUI that comprises a detail view for the object. 

However, Maquaire teaches wherein the actions comprise: receiving a fourth input selecting an object of the first plurality of objects within the project library; and generating a third GUI that comprises a detail view for the object. (e.g., open a detailed information page by selecting an object par. 371; A user may initiate an action by clicking an actionable selection 3423, which may be configured to open the file, download the file, share the file, or open a detailed information page view regarding the file.)
In the analogous art of displaying collections of objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed collection of objects as taught by Smith/Lawson to include corresponding detailed information pages as taught by Maquaire to provide the benefit of quickly locating relevant information for an object. 

Claim 15 depends on claim 12:
Claim 15 is substantially encompassed in claims 7 and 8, Examiner relies on the same rationale set forth in claims 7 and 8 to reject claim 15.

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 7 and 8, Examiner relies on the same rationale set forth in claims 7 and 8 to reject claim 19.
Claim 20 depends on claim 19:
Claim 20 is substantially encompassed in claim 9, Examiner relies on the same rationale set forth in claim 9 to reject claim 20.


Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 

In respect to independent claims 1, 12 and 18,  Applicant submits that Examiner agreed that amending independent claims 1, 12, and 18 to recite “wherein each of the first plurality of objects within the project library may be selected and added to an industrial automation project in an integrated design environment for designing an industrial automation system, wherein the industrial automation project is representative of the industrial automation system” would overcome the outstanding rejections under 35 U.S.C. § 103. (see Response; page 12)

Examiner respectfully disagrees. 
Examiner was not in agreement that amendment would overcome, but instead needed more time to consider the arguments of the Applicant as indicated in the interview summary dated 11/4/2022 of the Examiner. 
Examiner further submit that according to the specification, “objects in an industrial  automation project in an integrated design environment for designing an industrial automation system” are merely a group of components used together frequently (e.g., a tank, a valve, and a pump), (see instant specification par. 9). Examiner notes that Smith teaches graphical icons representing of field devices or equipment that alter their appearance to convey a current state of the devices. Smith further teaches graphical elements for controlled devices such as valves, pumps, motors, thermostats (see par. 60; The Equipment classifications can be reserved for graphic elements that represent controlled or monitored devices or equipment, such as valves, pumps, motors, drives, hoppers, thermostats, and the like. Par. 60; For example, EDGE definition group 608.sub.1 includes stored EDGE definitions representing valves for use in waste water treatment systems.). 
Examiner submits that using graphic objects that represent controlled industrial equipment to implement an industrial automated controlled system as taught by Smith teaches or suggests “wherein each of the first plurality of objects within the project library may be selected and added to an industrial automation project in an integrated design environment for designing an industrial automation system, wherein the industrial automation project is representative of the industrial automation system”. In other words, using a group of graphic objects that represent controlled industrial equipment or field devices comprising an automation system  teaches or suggests “objects in an industrial  automation project in an integrated design environment for designing an industrial automation system” as described in the instant application. 
Applicant fails to acknowledge the graphic objects representing equipment or field devices of industrial systems as taught by Smith and highlighted by previous office actions. 

For at least the foregoing reasons, Examiner maintains prior art rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145